Title: From Thomas Jefferson to William Short, 18 March 1792
From: Jefferson, Thomas
To: Short, William


          
            Sir
            Philadelphia Mar. 18. 1792.
          
          You will receive herewith a commission appointing Mr. Carmichael and yourself joint Commissioners plenipotentiary for treating on the subjects therein expressed with the court of Madrid, to which place it is necessary of course that you repair. The instructions and other papers accompanying the commission (and of which no duplicate is hazarded) leave nothing to be added here but to express the desire that this object be pursued immediately. It is hoped that in consequence of my former letter you will have made the necessary arrangements for an immediate departure on your receipt of this. You will of course apprize the court at the Hague in the most respectful and friendly manner that matters of high moment committed to you, oblige you to a temporary absence. You will then be pleased to proceed by such route as you think best to Madrid, taking care to furnish yourself from the representative of Spain at the Hague, or Paris, with such letters or passports  as may ensure your papers from being taken out of your possession, or searched. You will judge from existing circumstances whether, when you approach the limits of Spain, it may not be prudent for you to ascertain previously that you will be permitted to pass unsearched. When arrived at Madrid, the other papers beforementioned mark out the line to be pursued. I am with great & sincere esteem, Sir, your most obedient and most humble servant,
          
            Th: Jefferson
          
        